Citation Nr: 0303807	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 (2002) for the veteran's period of 
hospitalization from November 24, 2000 to March 7, 2001.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and a friend


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the veteran's claim 
for a temporary total rating based on hospital treatment in 
excess of 21 days for a service-connected disability.  The 
veteran filed a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran was hospitalized from November 2000 to March 
2001 at the New Orleans, Louisiana VA Medical Center.

3.  The veteran was not treated for either his service-
connected schizophrenia or his service-connected pes planus 
during his period of VA hospitalization.


CONCLUSION OF LAW

The criteria for the grant of a temporary total rating under 
38 C.F.R. § 4.29 have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.29 
(2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in September 2001, in the statement of 
the case (SOC) issued in December 2002, at the time of a 
hearing before the undersigned Veterans Law Judge in December 
2001, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  

Furthermore, the Board observes that in the SOC issued to the 
veteran in December 2002, the RO provided the veteran with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his attorney 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claim.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The pertinent evidence of 
record includes the complete inpatient treatment notes from 
the veteran's period of hospitalization at the New Orleans, 
Louisiana VA Medical Center (VAMC) from November 24, 2000 to 
March 7, 2001, the transcript of a hearing held before the 
undersigned Veterans Law Judge in December 2001, and several 
personal statements made by the veteran in support of his 
claim.  The RO has obtained all pertinent records regarding 
the issues on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  

Moreover, the Board must respectfully point out that the 
theory of entitlement advanced by the claimant on appeal 
essentially concedes a lack of legal entitlement under the 
law.  While the Board does not at all question the veteran's 
good faith belief that he should have received treatment for 
a service connected disability during the period of 
hospitalization in question, he has acknowledged that he did 
not receive treatment for a service connected disability.  
Therefore, as the veteran concedes he did not receive 
treatment, as a matter of law his claim must be denied and it 
is clear that no further factual development could 
substantiate the claim.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

The veteran was hospitalized from November 24, 2000 to March 
7, 2001 at the New Orleans VAMC.  The veteran asserts that, 
while this hospitalization was for treatment of nonservice-
connected disabilities, the treating physicians should have 
treated him for his service-connected schizophrenia and pes 
planus disorders at that time.  He is claiming entitlement to 
a temporary total disability rating for this time period.

The relevant regulation provides, in pertinent part, that a 
temporary total disability rating (100 percent) will be 
assigned where a veteran has required hospital treatment for 
a service-connected disability in a VA hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29.  This regulation 
further provides that notwithstanding the fact that hospital 
admission was for a disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  Id.

Factual Background

Evidence relevant to the veteran's temporary total rating 
claim includes the complete inpatient treatment records from 
the New Orleans VAMC for the veteran's period of 
hospitalization at that facility from November 24, 2000 to 
March 7, 2001.  A review of these extensive records reveals 
that the veteran was treated for numerous disorders during 
this period of hospitalization, including diabetes mellitus, 
coronary artery disease, angina, neuropathy, obstructive 
sleep apnea, prostate cancer, hypertension, hyperlipidemia, 
degenerative joint disease of the knees, anemia, morbid 
obesity, and a penile wound.  However, there is no evidence 
that the veteran was ever treated for either his service-
connected schizophrenia or his service-connected pes planus.

In December 2001, the veteran testified at a Travel Board 
hearing in New Orleans, Louisiana before the undersigned 
Veterans Law Judge.  At that time, the veteran and his 
attorney discussed the veteran's hospitalization from 
November 2000 to March 2001 for treatment for heart failure.  
At one point, the veteran's attorney asked the veteran "OK, 
I understand you were in the hospital for your heart failure, 
OK, I understand from what I've heard from some people that 
you weren't treated for you[r] mental condition, and I wanted 
to know were you treated for your mental condition while you 
were in the hospital, and why not?"  Transcript at page 9.  
In response, the veteran stated only that he had been put on 
observation and given oxygen, and had been given "pills."  
He did not indicate whether this treatment was related to his 
mental disorder or his flat feet.  When asked whether he had 
seen a psychiatrist at the time of hospitalization for his 
heart condition, the veteran stated that he could not 
remember.  T. at p. 9.  

A friend of the veteran, Mr. D. B., reported that he had 
visited the veteran in the hospital in January 2001.  He 
stated that at that time, he asked the nurse whether he was 
being treated for any conditions other than his heart, and 
she responded that he was not.  T. at p. 12.  When he told 
the nurse that the veteran was supposed to be getting 
medication for his nerves, she stated that the veteran could 
not be given any medication for his nerves because he was 
being treated with a breathing machine for his heart, and the 
nerve medications would interfere with the breathing and 
therefore affect his heart problems.  T. at p. 12.  He 
reported that he again visited the veteran in the hospital in 
February 2001, at which time the veteran's mental state had 
deteriorated.  T. at p. 13.  He stated that to his knowledge, 
the veteran had never been given any psychiatric medication 
during his entire hospital stay.  T. at p. 13.  

The veteran's son, S. W., also provided testimony during this 
hearing.  He specifically indicated that the veteran was not 
treated for his mental condition during the period of 
hospitalization that began in November 2000.  T. at pp. 16-
17.  

In various other correspondence received by VA, the veteran 
has contended that he was not treated for his schizophrenia 
or his pes planus while hospitalized from November 2000 to 
March 2001, but that he should have been.  For example, in a 
statement received by VA in May 2001, the veteran asserted 
that "I was hospitalized for more than four months.  During 
that time, I should have been treated for my mental health 
problems, along with my foot problems."  Similarly, in the 
veteran's substantive appeal, received by VA in December 
2002, the veteran's attorney stated that "It is his 
contention that the Veterans Administration Hospital had a 
duty to treat him for his service-connected disability, but 
they fail[ed] to do so."  


Analysis

Following a review of the record, the Board has found no 
evidence that the veteran was treated for a service-connected 
disability for a period in excess of 21 days at a VA 
facility.  On the contrary, the veteran contends, and the 
evidence shows, that the veteran was not treated in any way 
for either of his service-connected disabilities, i.e., 
schizophrenia and pes planus, during the period of 
hospitalization at issue, from November 24, 2000 to March 7, 
2001.  As such, the Board can identify no basis upon which 
the veteran's claim for benefits under 38 C.F.R. § 4.29 could 
potentially be substantiated.  

The Board acknowledges the veteran's assertion that he should 
have been treated for his service-connected disorders while 
he was hospitalized.  However, the Board intimates no opinion 
as to this purely medical question.  For purposes of this 
appeal, the salient fact is that the veteran was not treated 
for either of his service-connected disorders for more than 
21 days during his period of VA hospitalization, as is 
required for a grant of temporary total rating benefits.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

A temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 for the veteran's period of hospitalization from 
November 24, 2000 to March 7, 2001 is denied.



	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

